Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155835 (69)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                    SC: 155835                            Kurtis T. Wilder,
  In re CAW and EDGW, Minors.                                       COA: 333682                                       Justices
                                                                    Wayne CC Family Division:
                                                                      16-000117-AO

  ________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  12, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
         t1031
                                                                               Clerk